DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiguro (US 2017/0159334).
Regarding claim 1, Ishiguro teaches a motor vehicle door latch (1), in particular a tailgate latch (the latch is applicable for any door of a vehicle), comprising a locking mechanism including a catch (7) and a pawl (8), a triggering element(22) arranged to lift the pawl (paragraph 0052), and a memory element (10) configured to ensure at least an unhindered opening movement of the catch when the pawl is lifted to an elevated position (paragraph 0057), and wherein the memory element being operative to maintain the pawl in the elevated position (paragraph 0056).  
Regarding claim 2, Ishiguro teaches the motor vehicle door latch according to claim 1, wherein the catch (7) is configured to detach the memory element (10) from the pawl in a completely open position (paragraph 0058).  
	Regarding claim 3, Ishiguro teaches the motor vehicle door latch according to claim 1 wherein the memory element (10) is configured to be transferred from a basic position (fig. 4) assumed in a closed position of the locking mechanism with the opening movement of the catch (fig. 7) translationally and or rotationally transferred into a working position which maintains the pawl in the elevated position (paragraph 0057).  
	Regarding claim 4, Ishiguro teaches the motor vehicle door latch according to claim 1, wherein the memory element (10) is pre-tensioned in the direction of its working position with the aid of a spring (17 ; paragraph 0048).   
	Regarding claim 6, Ishiguro teaches the motor vehicle door latch according to claim 1, wherein the memory element (10) is accommodated in a slit of a latch case (6) with the aid of a pin (13).  
	Regarding claim 7, Ishiguro teaches the motor vehicle door latch according to claim 1, wherein the memory element (10) is fork-shaped, whereby a fork end (103) is adjacent on the catch (7) at least in a completely open position (fig. 9).  
	Regarding claim 8, Ishiguro teaches the motor vehicle door latch according to claim 1, wherein the memory element (10) has a ratchet recess (104) in which a ratchet hook (82) on the pawl engages during the opening movement of the catch (fig. 7).  
	Regarding claim 9, Ishiguro teaches the motor vehicle lock according to claim 1, wherein the catch (7) is equipped with a jib (77).  
	Regarding claim 10, Ishiguro teaches the motor vehicle door latch according to claim 9, wherein a spring (17) is adjacent on the jib of the catch (fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro. 
Regarding claim 5, Ishiguro teaches the motor vehicle door latch according to claim 4, wherein the spring (17) is adjacent to the memory element with its other end (fig. 3).   Ishiguro does not teach wherein the spring is connected with one end to the triggering element.  
An additional spring (24) is included in Ishiguro’s invention to bias the opening lever towards a worm wheel.  
It would have been obvious to one of ordinary skill in the art to combine these two springs and their respective functions to connect one end of the spring to the triggering element and the other end be adjacent the memory element.  Attaching this other end to the triggering element would not affect the function of the memory element.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675